DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-3, 10 are original.
Claims 4-9, 11-13 are currently amended.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low friction" in claim 8 is a relative term which renders the claim indefinite.  The term "low friction" is not defined by the claim, the specification does not provide a standard The term “low friction” renders the claimed subject matter unclear, vague and indefinite because it is unclear how low the friction must be on the outer surface to read on the claimed subject matter or not.  Therefore, for the purposes of 35 U.S.C. 112(b), the term “low friction” is rendered rejected as unclear, vague and indefinite.

Allowable Subject Matter

Claim 1-7, 9-15 allowed.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, closest prior art newly made of record Metrangolo (US 2015/0150302) discloses a machine (see Figs. 1-2, [0125]) for the production of a component for an aerosol generating article (See aerosol generating article of title), the machine including:
	A buffer station (see apparatus of Figs. 1-2) for a sheet of material (article worked upon, see continuous sheet), the buffer station including:
		Fixed guide sheets (crimping rollers 6 of [0125]).
	Metrangolo does not disclose that some of the sheet guides are adjustable in their position.
	To add actuator(s) to move the sheet guides to make them movable/adjustable would have been obvious to one of ordinary skill in the art before the effective filing date.  See MPEP 
Metrangolo further discloses: wherein the fixed and movable sheet guides together define a zig-zag trajectory (see Figs. 1-2) for a sheet having a variable length for varying the total length of the sheet of material in the buffer station.
[AltContent: arrow][AltContent: textbox (Fixed sheet guides)][AltContent: arrow][AltContent: textbox (Modified/actuated sheet guides)][AltContent: textbox (Zig-zag trajectory)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    602
    818
    media_image1.png
    Greyscale


Another reference Hada (US 2003/0085014) has similar disclosure as Metrangolo.  See Fig. 5 and [0060].  Hada is similarly deficient as Metrangolo and a combination between the two would not remedy the deficiencies between their disclosures and the claimed subject matter.
Metrangolo/Hada does not disclose:

		An air system connected to the supports;
		Wherein each of the supports defines an outer surface, at least one of the outer surfaces having a portion in which a sucking action is exerted by the air system to attract the sheet towards the outer surface and a second portion in which a blowing action is exerted by the air system to push the sheet away from the outer surface.
	To add supports for the movable sheet guides such that the movable sheets guides are interposed between two different supports would NOT have been obvious to one of ordinary skill in the art before the effective filing date as addition of such supports would have required substantial reconstruction of the apparatus disclosed by Metrangolo.
	While suction rollers were known in the tobacco art before the effective filing date, see Schlisio (CN 100366198) suction roller.
	Even when a combination is forced between either of Metrangolo and Hada, the combination Metrangolo/Schlisio nor Hada/Schlisio discloses, reads on or renders obvious:
“supports for the sheet, the supports being arranged so that, when the movable sheet guides are moved towards the fixed sheet guides, at least one of the movable guides is interposed between two different supports”.
	Examiner has interpreted that this limitation is structural and defines the relative positions of the fixed sheet guides, movable sheet guides, supports, and the connectivity of the air system.  Such a placement of these structures would NOT have been obvious to one of ordinary skill in the art before the effective filing date as a mere rearrangement of essential working parts.  See MPEP 2144 regarding the obviousness of rearrangement of essential working parts.
Therefore, claim 1 is deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                            

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712